

116 HR 3045 IH: To amend section 1065 of title 10, United States Code, as added by the John S. McCain National Defense Authorization Act for Fiscal Year 2019, to extend certain morale, welfare, and recreation privileges to Foreign Service officers on mandatory home leave.
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3045IN THE HOUSE OF REPRESENTATIVESMay 30, 2019Mr. Mast introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend section 1065 of title 10, United States Code, as added by the John S. McCain National
			 Defense Authorization Act for Fiscal Year 2019, to extend certain morale,
			 welfare, and recreation privileges to Foreign Service officers on
			 mandatory home leave.
	
		1.Extension of certain morale, welfare, and recreation privileges to Foreign Service officers on
			 mandatory home leave
 (a)In generalSection 1065 of title 10, United States Code, as added by section 621 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended—
 (1)in the heading, by striking veterans and caregivers for veterans and inserting veterans, caregivers for veterans, and Foreign Service officers; (2)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively;
 (3)by inserting after subsection (e) the following new subsection (f):  (f)Eligibility of Foreign Service officers on mandatory home leaveA Foreign Service officer on mandatory home leave shall be permitted to use military lodging referred to in subsection (h) on the same basis as a member of the armed forces entitled to retired or retainer pay.; and
 (4)in subsection (h), as redesignated by paragraph (2), by adding at the end the following new paragraphs:
					
 (5)The term Foreign Service officer has the meaning given that term in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903).
 (6)The term mandatory home leave means leave under section 903 of the Foreign Service Act of 1980 (22 U.S.C. 4083).. (b)Effective dateThe amendments made by this section shall take effect on January 1, 2020, as if originally incorporated in section 621 of Public Law 115–232.
			